IN THE SUPREME COURT OF THE STATE OF NEVADA


                K.EY MAYEN BURTON,                                         No. 85479
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,
                                 Respondent.                                   OCT      Li   2022
                                                                                      . HA.PRC'WN
                                                                                     SUPREMF:   URT


                                       ORDER DISMISSING APPEAL                        TY C.1_,Ekri




                              This is a pro se notice of appeal from a district court order
                denying a postconviction petition for a writ of habeas corpus.                  Eighth
                Judicial District Court, Clark County; Crystal Eller, Judge.
                              This court's review of this appeal reveals a jurisdictional defect.
                Specifically, the district court entered its order denying appellant's petition
                on July 18, 2022. The district court served notice of entry of that order on
                appellant on July 20, 2022. Appellant did not file the notice of appeal,
                however, until October 4, 2022, well after the expiration of the 30-day
                appeal period prescribed by NRS 34.575. See NRAP 4(b); Lozada u. State,
                110 Nev. 349, 352, 871 P.M 944, 946 (1994) (explaining that an untimely
                notice of appeal fails to vest jurisdiction in this court). Accordingly, this
                court
                              ORDERS this appeal DISMISSED.




                                               A6.•k                  ,J
                                          Hardesty


                        /ekSY"A—Q                                   4414- "'
                Stiglich                                     Herndon
SUPREME COURT
      OF
    NEVADA

It   I,)17A
                                                                               2
                            cc:   Hon. Crystal Eller, District Judge
                                  Key Mayen Burton
                                  Attorney General/Carson City
                                  Clark County District Attorney
                                  Eighth District Court Clerk




SUPREME COURT
     OF
     NEVADA

tO 1.447A   ,4:4-411t.;.,                                        2